MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016	ME	146	
Docket:	   Cum-15-427	
Argued:	   June	9,	2016	
Decided:	  September	20,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               CATHERINE	E.	BROCHU	
                                         	
                                        v.	
                                         	
                                RICHARD	A.	MCLEOD	
	
	
MEAD,	J.	

       [¶1]		Catherine	E.	Brochu,	formally	known	as	Catherine	McLeod,	appeals	

from	an	order	of	the	District	Court	(Portland,	Eggert,	J.)	granting,	based	on	the	

affirmative	defense	of	laches,	Richard	A.	McLeod’s	motion	to	dismiss	Brochu’s	

motion	 to	 enforce	 nearly	 forty	 years’	 overdue	 child	 and	 spousal	 support	

payments.		On	appeal,	Brochu	contends	that	the	court	erred	by	(1)	concluding	

that	 laches	 is	 a	 viable	 defense	 in	 child	 or	 spousal	 support	 cases;	 (2)	 finding	

that	 the	 elements	 of	 laches	 were	 satisfied;	 and	 (3)	 interpreting	 the	 parties’	

settlement	agreement	to	limit	the	term	of	spousal	support	to	eighteen	months.		

We	vacate	the	judgment.	
2	

                                 I.		BACKGROUND	

      [¶2]	 	 Viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 court’s	

judgment,	 the	 record	 supports	 the	 following	 facts.	 	 Young	 v.	 Lagasse,	

2016	ME	96,	 ¶	 4,	 ---	 A.3d	 ---.	 	 Brochu	 and	 McLeod	 married	 on	

November	4,	1970.	 	 They	 had	 two	 children,	 born	 in	 1970	 and	 1972.	 	 On	

June	6,	1977,	 Brochu	 and	 McLeod	 executed	 a	 separation	 agreement,	 which	

provided	that	McLeod	“shall	pay	to	[Brochu],	for	her	support,	the	sum	of	$160	

per	month	during	the	joint	lives	of	the	parties,	and	so	long	as	[Brochu]	does	

not	 remarry	 or	 cohabit	 for	 a	 maximum	 of	 eighteen	 months	 from	 the	 date	 of	

this	 Agreement.”	 	 Brochu	 did	 not	 remarry	 or	 cohabitate	 during	 the	 eighteen	

months	following	the	agreement.		From	the	date	of	the	separation	agreement	

in	 1977	 to	 present,	 McLeod	 has	 never	 made	 a	 child	 or	 spousal	 support	

payment.	

	     [¶3]		McLeod	went	into	hiding	in	1977,	shortly	after	he	and	Brochu	had	

executed	 the	 separation	 agreement.	 	 At	 that	 time,	 McLeod	 was	 in	 the	

United	States	Marine	Corps.		Brochu	called	his	military	base	in	an	attempt	to	

locate	 him,	 but	 was	 advised	 that	 McLeod	 was	 absent	 without	 leave.	 	 Brochu	

also	consulted	some	of	McLeod’s	family	members	about	his	whereabouts,	but	

they	too	did	not	know	where	he	had	gone.	
                                                                                            3	

	       [¶4]	 	 On	 August	 9,	 1979,	 the	 court	 issued	 a	 divorce	 judgment	

incorporating	 the	 settlement	 agreement.1	 	 Brochu	 remarried	 in	 October	 of	

that	year	and	legally	changed	her	sons’	surnames	to	match	her	new	husband’s	

surname.		Brochu	completely	stopped	looking	for	McLeod	after	the	divorce	in	

1979.	

	       [¶5]	 	 In	 1996,	 the	 United	 States	 Marine	 Corps	 instituted	 an	 action	

against	McLeod	for	his	unauthorized	absence	dating	back	to	1977,	and	he	was	

given	a	bad-conduct	discharge	as	a	result.		There	is	no	indication	that	Brochu	

was	aware	of	McLeod’s	trial	or	whereabouts	in	1996.	

        [¶6]	 	 In	 2014,	 the	 parties’	 son,	 then	 forty-two	 years	 old,	 asked	 Brochu	

for	information	about	his	biological	father.		Brochu	conducted	a	Google	search	

of	 McLeod’s	 name	 and	 in	 less	 than	 five	 minutes	 was	 able	 to	 find	 McLeod’s	

address	in	California.	

        [¶7]	 	 On	 March	 30,	 2015,	 Brochu	 filed	 a	 motion	 to	 enforce	 the	 nearly	

forty	 years’	 overdue	 child	 and	 spousal	 support	 payments.	 	 McLeod	 filed	 a	

motion	to	dismiss	on	July	6,	2015,	asserting	the	affirmative	defense	of	laches,	




    1		The	divorce	action	was	served	by	publication	due	to	McLeod’s	unknown	whereabouts.	
4	

among	 other	 things.2	 	 The	 District	 Court	 held	 a	 hearing	 on	 July	 29,	 2015,	 at	

which	both	Brochu	and	McLeod	testified.	

       [¶8]	 	 The	 following	 exchange	 occurred	 regarding	 Brochu’s	 efforts	 to	

locate	McLeod	over	the	years:	

     THE	 COURT:	 	 Let	 me	 cut	 to	 the	 chase.	 	 Were	 you	 able	 to	 learn	
     during	the	late	1970s	and	into	the	‘80s	while	your	children	were	
     still	living	with	you	where	[McLeod]	was?	
     [BROCHU]:		No,	I	had	no	idea	where	he	was	.	.	.	
     THE	COURT:		And	what	efforts	did	you	make	after	the	divorce	was	
     granted	to	find	out	where	he	was?	
     [BROCHU]:	 	 Well,	 after	 the	 divorce	.	.	.	it	 just	 became	.	.	.	a	
     non-issue.		Again,	at	that	time	I	still	didn’t	know	how	to	go	about	
     finding	him,	even	beginning	to	know	where	he	could	possibly	be.	
     THE	 COURT:	 	 So	 you	 were	 just	 willing	 to	 move	 along	 within	 life	
     knowing	that	you	had	your	two	kids	and	you	were	going	to	have	
     to	provide	for	them?	
     [BROCHU]:		That—I	accepted	that,	yes.	
     	
     .	.	.	.	
     	
     [MCLEOD’S	 ATTORNEY]:	 	 So	 after	 the	 divorce	 was	 finalized	 in	
     1979	to	2014,	you	in	fact	made	no	effort	to	locate	[McLeod]?	
     [BROCHU]:		No,	I	didn’t.	
     	
Brochu	 also	 explained	 that	 she	 thought	 she	 lost	 any	 right	 to	 pursue	 child	

support	 once	 both	 of	 her	 children	 had	 attained	 the	 age	 of	 majority	 in	 1990.		



   2		In	his	motion	to	dismiss,	McLeod	argued,	as	he	does	on	appeal,	that	Brochu's	claim	was	also	

barred	by	the	defenses	of	waiver	and	equitable	estoppel.		The	trial	court’s	decision	on	the	motion	
observed	in	passing	that	those	defenses	were	“possibly”	established,	but	the	court	did	not	rule	on	
the	issue	directly.		Because	we	vacate	the	judgment	and	remand	for	further	proceedings,	it	would	
be	premature	to	address	the	issue	in	advance	of	the	trial	court’s	full	consideration	of	it.	
                                                                                       5	

After	locating	McLeod	in	2014,	however,	she	soon	consulted	an	attorney	and	

instituted	this	action	against	McLeod.	

      [¶9]	 	 McLeod’s	 testimony	 at	 the	 hearing	 was	 limited.	 	 McLeod	

contended	 that	 he	 never	 paid	 child	 or	 spousal	 support	 because	 Brochu	 had	

left	him	and	he	was	unable	to	find	her	or	their	children.		McLeod	also	testified	

that	 the	 only	 time	 he	 looked	 for	 their	 children	 was	 in	 the	 1970s.	 	 McLeod	

offered	 no	 information	 as	 to	 his	 assets	 or	 income;	 whether	 he	 would	 have	

done	anything	differently	had	he	known	that	he	would	ultimately	have	to	pay	

the	child	support	arrearages;	or	whether	he	had	any	additional	children.	

	     [¶10]	 	 At	 the	 hearing,	 the	 court	 took	 the	 defense	 of	 laches	 under	

advisement.	 	 With	 regard	 to	 the	 interpretation	 of	 the	 parties’	 settlement	

agreement,	 the	 court	 concluded	 that	 the	 agreement	 did	 not	 require	 spousal	

support	 payments	 for	 life,	 instead	 interpreting	 the	 language	 to	 limit	 the	

payments	to	a	term	of	eighteen	months.		The	court	reasoned	that	“[t]here	was	

absolutely	no	intention	that	there	be	lifetime	alimony.		There	are	meant	to	be	

18	months	of	spousal	support,	after	a	short	marriage,	and	that	even	wouldn’t	

be	 paid	 if	 one	 of	 them	 died	 or	 if	 she	 remarried	 or	 cohabitated	 during	 that	

18[-]month	period.”	
6	

      [¶11]		With	regard	to	the	amounts	owed	by	McLeod,	the	principal	sum	

of	the	child	support	arrears	is	$29,200,	and	the	spousal	support	owed	is	about	

$3,000.	 	 Brochu	 contends	 that,	 after	 assessing	 both	 pre-	 and	 post-judgment	

interest,	McLeod	owes	her	over	$400,000.	

      [¶12]	 	 In	 its	 order	 dated	 August	 3,	 2015,	 the	 court	 granted	 McLeod’s	

motion	to	dismiss,	concluding	that	(1)	laches	is	available	as	a	defense	in	child	

support	arrearage	cases,	and	(2)	the	elements	of	laches	were	satisfied.		Brochu	

appealed.	

                                  II.		DISCUSSION	

	     [¶13]		“Laches	is	negligence	or	omission	seasonably	to	assert	a	right.		It	

exists	 when	 the	 omission	 to	 assert	 the	 right	 has	 continued	 for	 an	

unreasonable	and	unexplained	lapse	of	time,	and	under	circumstances	where	

the	 delay	 has	 been	 prejudicial	 to	 an	 adverse	 party,	 and	 where	 it	 would	 be	

inequitable	 to	 enforce	 the	 right.”	 	 Dep’t	 of	 Human	 Servs.	 v.	 Bell,	

1998	ME	123,	¶	7,	 711	 A.2d	 1292	 (quotation	 marks	 omitted).	 	 We	 review	

de	novo	 whether	 the	 doctrine	 of	 laches	 bars	 a	 claim.	 	 Cloutier	 v.	 Turner,	

2012	ME	4,	¶	11,	34	A.3d	1146.	
                                                                                       7	

A.	   Whether	Laches	Applies	to	Child	Support	Arrearages	 	

      [¶14]	 	 Brochu	 contends	 that	 the	 court	 erroneously	 granted	 McLeod’s	

motion	 to	 dismiss	 because	 laches	 is	 not	 a	 viable	 defense	 to	 delinquent	 child	

support	 obligations.	 	 We	 have,	 in	 some	 instances,	 assumed	 arguendo	 that	

laches	could	apply	to	claims	for	child	support	arrearages,	see	id.,	but	we	have	

never	 conclusively	 answered	 this	 question,	 see,	 e.g.,	 Estate	 of	 Sawyer,	

2000	ME	3,	¶	7	n.2,	742	A.2d	943	(“Because	we	find	this	action	time-barred	.	.	.	

we	 need	 not	 address	 the	 laches	 issue.”);	 Glew	 v.	 Glew,	 1999	 ME	 114,	 ¶	 14,	

734	A.2d	 676	 (“Assuming	 that	 laches	 may	 apply	 to	 defeat	 a	 claim	 for	 child	

support	 arrearage,	 [the	 defendant]	 has	 failed	 to	 establish	 the	 requisite	

elements	 to	 bar	 [the]	 action.”);	 Bell,	 1998	 ME	 123,	 ¶	 7,	 711	 A.2d	 1292	

(“Assuming	 laches	 may	 be	 available	 to	 defeat	 a	 claim	 for	 a	 child	 support	

arrearage	 brought	 within	 the	 limitations	 period	 for	 paternity	 actions,	 [the	

defendant]	 has	 failed	 to	 prove	 the	 elements	 required	 for	 its	 applicability	 in	

this	 case.”	 (footnote	 omitted));	 Trimble	 v.	 Comm’r,	 Dep’t	 of	 Human	 Servs.,	

635	A.2d	 937,	 939	 (Me.	 1993)	 (“The	 question	 of	 whether	 laches,	 waiver,	 or	

estoppel	can	defeat	an	action	for	child	support	arrearages	is	one	that	we	have	

declined	to	answer	in	two	recent	cases.”);	Schneider	v.	Dep’t	of	Human	Servs.,	

617	A.2d	211,	 212	 (Me.	 1992)	 (“[W]e	 recently	 left	 unanswered	 the	 question	
8	

whether	 the	 defense	 of	 laches	 can	 defeat	 an	 action	 for	 child	 support	

arrearage.”).	

	         [¶15]		We	announce	today	that	the	doctrine	of	laches	does	not	apply	to	

child	support	arrearages.	

          [¶16]	 	 There	 are	 several	 rationales	 underlying	 the	 inapplicability	 of	

laches	to	child	support	obligations.		First,	child	support	arrearages	are	money	

judgments.	 	 Carter	 v.	 Carter,	 611	 A.2d	 86,	 87-88	 (Me.	 1992).	 	 We	 have	

previously	 explained	 that	 “the	 right	 to	 the	 payment	 of	 [child]	 support	

becomes	vested	as	it	becomes	due,”	id.	at	87,	and	that	a	child	support	order	is	

“essentially	 a	 judgment	 in	 monthly	 installments,”	 id.	 (quotation	 marks	

omitted).		 Child	support	arrearages,	therefore,	are	 not	subject	to	 a	statute	of	

limitations.3		 See	 Cloutier,	 2012	 ME	 4,	 ¶	 9,	 34	A.3d	 1146;	 Carter,	 611	 A.2d	 at	

87-88	&	n.2.	

          [¶17]	 	 As	 the	 United	 States	 Supreme	 Court	 observed,	 “[s]tatutes	 of	

limitation,	like	the	equitable	doctrine	of	laches,	in	their	conclusive	effects	are	

designed	 to	 promote	 justice	 by	 preventing	 surprises	 through	 the	 revival	 of	

claims	 that	 have	 been	 allowed	 to	 slumber	 until	 evidence	 has	 been	 lost,	

memories	 have	 faded,	 and	 witnesses	 have	 disappeared.”	 	 Order	 of	

     3	 	 Money	 judgments	 are,	 however,	 subject	 to	 a	 statutory	 presumption	 of	 payment	 after	 twenty	

years.		14	M.R.S.	§	864	(2015).	
                                                                                          9	

R.R.	Telegraphers	 v.	 Ry.	 Express	 Agency,	 Inc.,	 321	 U.S.	 342,	 348-49	 (1944).	 	 In	

the	 context	 of	 enforcement	 of	 money	 judgments,	 however,	 these	

considerations	are,	more	often	than	not,	incidental,	if	relevant	at	all.		By	virtue	

of	its	status	as	a	money	judgment,	a	child	support	arrearage	is	not	subject	to	

the	 defense	 of	 laches.	 	 See	 Lombardi	 v.	 Lombardi,	 862	 N.E.2d	 436,	 442	

(Mass.	App.	Ct.	2007)	(“Because	[the	husband’s]	failure	to	make	child	support	

payments	 became	 vested	 as	 judgments	 by	 operation	 of	 law,	 the	 defense	 of	

laches	 is	 not	 available	 to	 him.”	 (alteration	 in	 original)	 (quotation	 marks	

omitted));	 Hammond	 v.	 Hammond,	 14	 P.3d	 199,	 201-203	 (Wyo.	 2000)	

(holding	 that	 laches	 does	 not	 apply	 to	 unpaid	 child	 support	 because	 “child	

support	payments	 are	 judgments	 arising	 by	 operation	 of	 law”	 (quotation	

marks	 omitted));	 Dep’t	 of	 Revenue,	 Child	 Support	 Enf’t	 Div.	 v.	 Valdez,	

941	P.2d	144,	 152	 (Alaska	 1997)	 (concluding	 that	 the	 equitable	 defense	 of	

laches	is	unavailable	in	a	child	support	collection	case	because	child	support	

arrearages	 are	 money	 judgments	 and	 therefore	 result	 in	 disputes	 that	 are	

legal	rather	than	equitable	in	nature).	

       [¶18]		Second,	a	growing	number	of	jurisdictions—including	California,	

Massachusetts,	 Indiana,	 New	 York,	 Pennsylvania,	 and	 Vermont—have	
10	

similarly	concluded	that	the	doctrine	of	laches	does	not	apply	to	child	support	

arrearage	cases.4	

        [¶19]	 	 Finally,	 and	 perhaps	 most	 importantly,	 compelling	 public	 policy	

considerations	 support	 our	 conclusion.	 	 Allowing	 the	 assertion	 of	 laches	 in	

child	 support	 arrearage	 cases	 has	 the	 inevitable	 dual	 consequence	 of	

financially	 rewarding	 a	 parent	 for	 shirking	 his	 or	 her	 obligation	 to	 the	 child	

and	 penalizing	 the	 child	 for	 a	 parent’s	 delay	 in	 seeking	 support.	 	 The	 child’s	

needs	 are	 the	 primary	 focus	 of	 an	 order	 awarding	 child	 support,	 not	 the	

diligence	of	the	parent.	




   4	 	 See,	 e.g.,	 In	 re	 Marriage	 of	 Boswell,	 171	 Cal.	 Rptr.	 3d	 100,	 104	 (Cal.	 Ct.	 App.	 2014)	 (“[T]he	

defense	of	laches	only	applies	to	child	support	owed	to	the	state.”);	Trent	v.	Trent,	829	N.E.2d	81,	87	
(Ind.	 Ct.	 App.	2005)	 (“This	 court	 has	 held	 the	 doctrine	 of	 laches	 simply	 does	 not	 apply	 to	 child	
support	cases.”	(quotation	marks	omitted));	Knaus	v.	York,	586	N.E.2d	909,	914	(Ind.	Ct.	App.	1992)	
(same);	Lombardi	v.	Lombardi,	862	N.E.2d	436,	442	(Mass.	App.	Ct.	2007)	(“Because	[the	husband’s]	
failure	 to	 make	 child	 support	 payments	 became	 vested	 as	 judgments	 by	 operation	 of	 law,	 the	
defense	 of	 laches	 is	 not	 available	 to	 him.”	 (alteration	 in	 original)	 (quotation	 marks	 omitted));	
Cook	v.	 Miller,	 771	 N.Y.S.2d	 779,	 779-80	 (N.Y.	 App.	 Div.	 2004)	 (noting	 that	 New	 York	 statutes	
prevent	courts	from	considering	laches	and	that	“[t]he	purpose	of	those	provisions	is	to	preclude[]	
forgiveness	 of	 child	 support	arrears	 to	 ensure	 that	 respondents	 are	 not	 financially	 rewarded	 for	
failing	 either	 to	 pay	 the	 order	 or	 to	 seek	 its	 modification”	 (quotation	 marks	 omitted)	 (second	
alteration	 in	 original));	 Christianson	 v.	 Ely,	 838	 A.2d	 630,	 638	 (Pa.	 2003)	 (“[L]aches	 has	 no	
application	in	support	or	paternity	cases.”	(quotation	marks	omitted));	Lyon	v.	Lyon,	466	A.2d	1186,	
1188	(Vt.	1983)	(“Defendant	next	argues	that	plaintiff	is	barred	from	recovering	arrearages	by	her	
laches	and/or	the	doctrine	of	equitable	estoppel.		However,	we	hold	that	these	affirmative	defenses	
are	not	available	in	an	action	brought	to	secure	enforcement	of	a	child	support	order.”).	

   	
                                                                                     11	

B.	      Whether	Laches	Applies	to	Spousal	Support	Arrearages	

         [¶20]	 	 In	 contrast	 to	 child	 support	 arrearages,	 however,	 we	 conclude	

that	 the	 doctrine	 of	 laches	 is	 a	 viable	 defense	 in	 spousal	 support	 arrearage	

cases.	

         [¶21]		Our	refusal	to	apply	the	same	broad	rule	is	principally	rooted	in	

both	 the	 practical	 and	 public	 policy	 considerations	 that	 differentiate	 child	

support	 from	 spousal	 support	 obligations.	 	 Pursuant	 to	 19-A	 M.R.S.	

§	1653(12)(A)	 (2015),	 a	 child	 support	 order	 typically	 terminates	 when	 the	

child	 “[a]ttains	 18	 years	 of	 age.”	 	 Unlike	 child	 support	 orders,	 however,	

spousal	 support	 orders	 can,	 in	 some	 instances,	 be	 awarded	 for	 much	 longer	

durations,	potentially	the	lifetime	of	the	payee.		See	19-A	M.R.S.	§	951-A(2)(A)	

(2015).		Because	the	duration	of	a	child	support	order	is	necessarily	limited,	

but	that	of	a	spousal	support	order	is	not,	spousal	support	obligations	have	a	

greater	 potential	 to	 accrue	 to	 exorbitant	 amounts	 over	 extended	 periods	 of	

time.	

         [¶22]		Additionally,	and	perhaps	more	importantly,	there	are	markedly	

different	public	policy	considerations	concerning	whether	laches	should	apply	

to	 overdue	 spousal	 support	 obligations	 as	 opposed	 to	 child	 support	

arrearages.	 	 As	 we	 have	 discussed,	 one	 of	 the	 principal	 considerations	 in	
12	

disallowing	 the	 application	 of	 laches	 to	 claims	 involving	 child	 support	

arrearages	 is	 that	 the	 child	 should	 not	 be	 penalized	 for	 his	 or	 her	 parent’s	

nonfeasance	 with	 regard	 to	 seeking	 the	 overdue	 support.	 	 In	 claims	 for	

spousal	support	arrearages,	however,	it	is	the	same	person	who	had	the	onus	

of	 seeking	 enforcement	 who	 suffers	 the	 consequences	 of	 a	 failure	 to	 seek	

enforcement	in	a	timely	fashion.	

C.	   Laches	and	Pre-	and	Post-Judgment	Interest	

      [¶23]		We	turn	next	to	the	related	determination	of	whether	laches	may	

apply	 to	 pre-	 and	 post-judgment	 interest	 in	 both	 child	 and	 spousal	 support	

arrearage	 cases.	 	 We	 have	 previously	 made	 clear	 that	 the	 pre-	 and	

post-judgment	 interest	 statutes,	 see	 14	 M.R.S.	 §§	 1602-B,	 1602-C	 (2015),	 are	

applicable	 to	 child	 support	 arrearages,	 Walsh	 v.	 Cusack,	 2008	 ME	 74,	 ¶	 4,	

946	A.2d	414,	 and	 to	 spousal	 support	 arrearages,	 Brown	 v.	 Habrle,	

2010	ME	72,	¶	19,	1	A.3d	401.		Pursuant	to	sections	1602-B(5)	and	1602-C(2),	

“[o]n	petition	of	the	nonprevailing	party	and	on	a	showing	of	good	cause,	the	

trial	court	may	order	that	interest	awarded	by	this	section	be	fully	or	partially	

waived.”		A	showing	of	good	cause,	therefore,	can	avert	the	assessment	of	both	

pre-	and	post-judgment	interest.	
                                                                                        13	

      [¶24]	 	 Our	 decision	 that	 laches	 is	 inapplicable	 to	 child	 support	

arrearages	is	limited	to	the	principal	sum	of	the	child	support	arrearages,	and	

therefore	 does	 not	 preclude	 the	 application	 of	 laches	 to	 the	 accumulation	 of	

both	 pre-and	 post-judgment	 interest.	 	 With	 regard	 to	 spousal	 support	

arrearages,	we	conclude	that	the	doctrine	of	laches	may	be	applied	to	both	the	

principal	sum	and	any	interest	that	has	accrued	thereon.	

      [¶25]	 	 In	 sum,	 we	 conclude	 that	 the	 doctrine	 of	 laches	 may	 not	 be	

asserted	 as	 a	 defense	 to	 claims	 for	 the	 principal	 sum	 of	 child	 support	

arrearages,	 but	 may	 be	 asserted	 as	 a	 defense	 to	 the	 principal	 of	 overdue	

spousal	support.		See	id.	

D.	   Whether	 the	 Court	 Properly	 Applied	 the	 Doctrine	 of	 Laches	 to	 the	
      Spousal	Support	Arrearages	
	
      [¶26]	 	 Having	 concluded	 that	 laches	 may	 be	 asserted	 as	 a	 defense	 to	

spousal	 support	 arrearages,	 the	 next	 question	 is	 whether	 the	 court	 properly	

concluded	that	McLeod	satisfied	both	elements	of	laches.	

      [¶27]	 	 With	 regard	 to	 the	 first	 element	 of	 laches,	 the	 trial	 court	 found	

that	 Brochu’s	 thirty-five-year	 delay	 was	 unreasonable	 because	 “[t]he	

possibility	 of	 locating	 [McLeod]	 without	 undue	 effort	 existed	 well	 prior	 to	

2014.”	 	 At	 the	 hearing,	 Brochu	 admitted	 that	 she	 made	 no	 effort	 to	 find	

McLeod	 from	 1979	 until	 2014,	 when	 she	 searched	 his	 name	 on	 Google	 and	
14	

found	him	within	minutes.		Brochu	explained	that	she	did	not	look	for	McLeod	

because	“after	the	divorce[]	.	.	.	it	just	became	.	.	.	a	non-issue”	and	because	she	

“didn’t	know	how	to	go	about	finding	him.”	

      [¶28]		The	court	noted	that	because	McLeod	was	tried	in	1996	for	being	

AWOL	from	the	Marines,	his	location	was	discoverable	from	at	least	that	point	

forward.	 	 Indeed,	 with	 the	 advent	 of	 internet	 search	 engines	 like	 Google	

shortly	 after	 that,	 coupled	 with	 the	 sheer	 ease	 with	 which	 Brochu	 obtained	

McLeod’s	 contact	 information	 upon	 actually	 trying,	 the	 court	 found	 that	

Brochu	 was	 complacent	 and	 therefore	 unreasonable	 in	 not	 undertaking	 any	

effort	to	locate	McLeod.	

      [¶29]		The	court	did	not	err	in	concluding	that	Brochu’s	thirty-five-year	

delay	 was	 unreasonable.	 	 The	 first	 few	 years—and	 potentially	 even	 the	 first	

decade—of	 Brochu’s	 delay	 in	 seeking	 enforcement	 of	 the	 judgment	 were	

undoubtedly	 justified	 because	 McLeod’s	 whereabouts	 remained	 unknown	

despite	 Brochu’s	 efforts	 to	 find	 him,	 but	 after	 1979,	 as	 the	 court	 found,	 she	

made	 absolutely	 no	 effort	 to	 look	 for	 him.	 	 Although	 it	 is	 uncertain	 whether	

she	 would	 have	 found	 McLeod	 if	 she	 had	 looked	 before	 1996,	 from	 at	 least	

that	 point	 forward	 the	 U.S.	 government	 knew	 of	 his	 whereabouts	 and	

presumably	 could	 have	 relayed	 that	 information	 to	 her.	 	 Moreover,	 the	 ease	
                                                                                        15	

with	 which	 Brochu	 found	 McLeod’s	 information	 upon	 actually	 looking	

supports	 the	 court’s	 finding	 that	 Brochu	 unreasonably	 delayed	 seeking	

enforcement	for	the	nearly	twenty-year	period	between	1996	and	2014.	

	     [¶30]		With	regard	to	the	second	element	of	laches,	the	court	concluded	

that	 Brochu’s	 delay	 prejudiced	 McLeod	 because	 “[e]nsuing	 prejudice	

necessarily	 follows	 upon	 the	 passage	 of	 so	 very	 many	 years,	 exacerbated	 by	

the	 continuing	 accrual	 of	 interest	 far	 beyond	 the	 support	 ordered.”	 	 The	

court’s	 finding,	 however,	 directly	 conflicts	 with	 our	 holding	 in	 Schneider	 v.	

Dep’t	 of	 Human	 Servs.	 that	 “[l]aches	 cannot	 be	 predicated	 on	 delay	 alone.”		

617	A.2d	211,	212	(Me.	1992).	

      [¶31]	 	 In	 support	 of	 its	 prejudice	 finding,	 the	 court	 cited	 the	 following	

from	 Dean	 v.	 Dean,	 665	 So.	 2d	 244,	 249	 (Fla.	 Dist.	 Ct.	 App.	 1995)	 (citations	

omitted):	

      Indeed,	 we	 are	 cited	 to	 no	 case	 in	 Florida	 or	 in	 any	 other	
      jurisdiction	in	which	a	laches	defense	has	been	rejected	where	the	
      wife,	 as	 here,	 has	 delayed	 thirty	 years	 before	 instituting	
      proceedings	 for	 child	 support	 arrearages.	 	 Although	 delay	 alone	
      does	not	in	itself	establish	the	requisite	prejudice,	a	delay	of	this	
      magnitude	 under	 the	 circumstances	 of	 this	 case	 lends	 some	
      credence	to	the	husband’s	claims	of	prejudice.		To	face	after	thirty	
      years—long	 after	 he	 has	 materially	 changed	 his	 position	 by	
      getting	 on	 with	 his	 life	 and	 long	 after	 his	 children	 have	 attained	
      majority	 so	 that	 the	 present	 action	 in	 no	 way	 affects	 their	
      welfare—the	 enormous	 child	 support	 arrearage	 award	 made	 in	
      this	 case	 [in	 which	 the	 interest	 exceeds	 the	 actual	 arrearages]	
16	

      strikes	 us	 as	 an	 injustice	 to	 the	 husband	 and	 a	 corresponding	
      windfall	 to	 the	 wife.	 	 We	 certainly	 hold	 no	 brief	 for	 errant	
      husbands	who	shirk	their	child	support	obligations,	but	under	the	
      circumstances	of	this	case,	the	equities	lie	with	the	husband.	
	
	     [¶32]	 	 Although	 there	 are	 some	 similarities	 between	 Dean	 and	 the	

instant	 case—namely	 the	 length	 of	 the	 delay	 and	 that	 the	 children	 are	 now	

well	beyond	the	age	of	majority—Dean	is	nonetheless	distinguishable	because	

the	facts	in	that	case	provided	an	ample	basis	for	a	prejudice	finding,	whereas	

here	there	is	no	such	basis.	

      [¶33]	 	 In	 Dean,	 a	 mother	 sought	 child	 support	 arrearages	 in	 1993,	

nearly	thirty	years	after	the	debt	started	to	accrue	in	1964.		665	So.	2d	at	245.		

The	 father	 asserted	 a	 laches	 defense.	 	 Id.	 	 In	 assessing	 whether	 the	 mother’s	

unreasonable	delay	prejudiced	the	husband,	the	court	examined	whether	the	

father	 had	 changed	 his	 position	 based	 on	 a	 reliance	 that	 the	 mother	 had	

abandoned	any	child	support	claim.		See	id.	at	248.		The	court	found	that	the	

father,	in	fact,	was	prejudiced	by	the	thirty-year	delay,	reasoning	that	

      [t]he	 husband	 has	 remarried	 three	 times	 over	 the	 past	
      thirty	years	 (1964-93),	 has	 had	 three	 additional	 children	 for	
      whom	 he	 currently	 pays	 child	 support,	 and	 is	 now	 raising	 two	
      children	 belonging	 to	 his	 new	 wife;	 moreover,	 he	 recently	 gave	
      two	 expensive	 wedding	 gifts	 to	 the	 parties’	 adult	 son,	 to	 wit;	 a	
      $28,000	 condominium	 and	 an	 $11,000	 ring.	 	 The	 husband	
      expressly	 testified—and	 there	 is	 utterly	 no	 substantive	 or	
      impeachment	 evidence	 to	 the	 contrary—that	 he	 would	 not	 have	
      incurred	 such	 large	 financial	 obligations,	 especially	 the	 expensive	
                                                                                                              17	

        wedding	 gifts,	 if	 he	 had	 known	 that	 he	 would	 have	 to	 pay	 for	 the	
        enormous	child	support	arrearages	ultimately	ordered	in	this	case,	
        namely	$35,847	plus	interest	of	$52,743	for	a	total	of	$88,590.84.		
        Given	the	husband’s	limited	financial	resources,	 the	 large	 sum	 of	
        child	support	arrearages	which	the	husband	has	been	ordered	to	
        pay,	 the	 uncontradicted	 assumption	 of	 substantial	 financial	
        obligations	during	this	time,	part	of	which	he	would	not,	at	least	in	
        part,	have	otherwise	incurred,	we	cannot	agree	that	no	showing	of	
        any	prejudice	has	been	made	by	the	husband.	
	
Id.	 at	 248-49	 (emphasis	 added).	 	 In	 short,	 the	 Dean	 court	 found	 that	 the	

thirty-year	 delay	 coupled	 with	 the	 father’s	 assertions	 satisfied	 the	 prejudice	

element	of	laches.	

        [¶34]		In	this	case,	unlike	in	Dean,	McLeod	offered	no	testimony	about	

anything	he	would	or	would	not	have	done	differently.5		McLeod’s	testimony	

at	 the	 motion	 hearing	 was	 extremely	 limited;	 there	 was	 no	 testimony	 about	

many	 pertinent	 matters,	 such	 as	 (1)	 any	 obligation	 that	 he	 would	 not	 have	

incurred	 had	 he	 known	 that	 he	 would	 ultimately	 have	 to	 pay	 the	 child	 and	

spousal	 support	 arrearages;	 (2)	 his	 current	 living	 and	 family	 circumstances,	

including	whether	he	had	any	additional	children;	or	(3)	his	current	financial	

   5		 The	 inquiry	 in	 Dean	 into	 the	 father’s	 financial	 decisions	 and	 circumstances	 to	 assess	 any	
prejudice	he	may	have	suffered	due	to	the	delay	is	consistent	with	our	precedents	stating	that	the	
defendant	must	have	undertaken	some	action	or	inaction	that	he	or	she	otherwise	would	not	have.		
Trimble	v.	Comm’r,	Dep’t	of	Human	Servs.,	635	A.2d	937,	939	(Me.	1993)	(“The	record	is	devoid	of	
any	evidence	showing	the	kind	of	detrimental	reliance,	change	of	position,	or	prejudice	to	the	payor	
spouse	 resulting	 from	 the	 payee	 spouse’s	 delay	 in	 requesting	 full	 payment	 of	 the	 child	 support	
owed	 her	 to	 constitute	 laches.”);	 Carter	 v.	 Carter,	 611	 A.2d	 86,	 87	 (Me.	 1992)	 (“[T]he	 doctrine	 of	
laches	requires	a	showing	that	the	delay	caused	prejudice	to	him,	and	defendant	has	not	shown	that	
he	undertook	any	obligation	that	he	would	have	forsaken.”).	
18	

status,	 including	 any	 assets	 and	 income.	 	 In	 fact,	 when	 McLeod	 was	 asked	

about	 his	 current	 work	 status	 by	 Brochu’s	 attorney,	 McLeod’s	 attorney	

objected	 and	 the	 court	 sustained	 the	 objection.	 	 Shortly	 thereafter,	 McLeod’s	

attorney	 attempted	 to	 recall	 McLeod	 as	 a	 witness	 so	 that	 he	 could	 be	 asked	

about	 his	 income	 and	 work	 status,	 but	 Brochu’s	 attorney	 objected	 and	 the	

additional	testimony	was	excluded.	

	     [¶35]	 	 Thus,	 unlike	 the	 extensive	 testimony	 in	 Dean	 about	 the	 father’s	

current	financial	obligations	and	the	obligations	that	he	contended	he	would	

not	have	undertaken	had	he	known	that	he	would	have	to	pay	child	support	

arrearages,	the	instant	case	involves	no	testimony	about	prejudice	to	McLeod.		

Aside	 from	 the	 accumulation	 of	 interest,	 there	 is	 no	 evidentiary	 basis	 in	 the	

record	 for	 any	 other	 ground	 of	 prejudice.	 	 Dean	 is	 therefore	 readily	

distinguishable	as	persuasive	authority	because	here	the	passage	of	time	and	

accumulation	of	interest	has	not	been	coupled	with	any	assertion	of	prejudice.	

E.	   Interpretation	of	Settlement	Agreement	

      [¶36]	 	 “Settlement	 agreements	 are	 analyzed	 as	 contracts,	 and	 the	

existence	of	a	binding	settlement	is	a	question	of	fact.”		2301	Cong.	Realty,	LLC	

v.	Wise	Bus.	Forms,	Inc.,	2014	ME	147,	¶	10,	106	A.3d	1131	(quotation	marks	

omitted).	 	 The	 interpretation	 of	 a	 settlement	 agreement,	 and	 the	
                                                                                           19	

determination	 of	 whether	 it	 is	 ambiguous,	 is	 reviewed	 de	 novo	 as	 with	

contract	interpretation.		Flaherty	v.	Muther,	2013	ME	39,	¶	17,	65	A.3d	1209.	

	      [¶37]	 	 The	 settlement	 agreement	 here	 states,	 in	 pertinent	 part,	 that	

McLeod	 “shall	 pay	 to	 [Brochu],	 for	 her	 support,	 the	 sum	 of	 $160	 per	 month	

during	the	joint	lives	of	the	parties,	and	so	long	as	[Brochu]	does	not	remarry	

or	 cohabit	 for	 a	 maximum	 of	 eighteen	 months	 from	 the	 date	 of	 this	

Agreement.”	

       [¶38]	 	 The	 court	 concluded	 that	 the	 settlement	 agreement	 did	 not	

entitle	 Brochu	 to	 spousal	 support	 payments	 for	 life,	 saying	 that	 “the	 court	 is	

not	 persuaded	 by	 [Brochu’s]	 argument,	 and	 finds	 that,	 rather	 than	 lifelong	

spousal	 support,	 the	 provision	 entitles	 [Brochu]	 to	 monthly	 spousal	 support	

for	 a	 period	 of	 eighteen	 months,	 so	 long	 as	 during	 that	 period	 neither	 party	

dies	and	[Brochu]	does	not	remarry	or	cohabit.”	

       [¶39]	 	 On	 appeal,	 “[i]f	 we	 determine	 that	 a	 contract	 is	 unambiguous,	

then	 its	 interpretation	 is	 []	 a	 question	 of	 law.	 	 On	 the	 other	 hand,	 if	 the	

contract	 is	 ambiguous,	 then	 its	 interpretation	 is	 a	 question	 of	 fact	 for	 the	

factfinder,	in	which	case	we	review	the	trial	court’s	conclusion	for	clear	error.”		

Testa’s,	 Inc.	 v.	 Coopersmith,	 2014	 ME	 137,	 ¶	 11,	 105	 A.3d	 1037	 (quotation	

marks	 and	 alteration	 omitted).	 	 In	 the	 latter	 case,	 the	 trial	 court’s	 task	 is	 to	
20	

“determine	the	intent	of	the	parties	in	entering	[the]	contract”	using	extrinsic	

evidence,	if	appropriate.		Estate	of	Barrows,	2008	ME	62,	¶	3,	945	A.2d	1217	

(quotation	 marks	 omitted);	 see	 Estate	 of	 Barrows,	 2006	 ME	 143,	 ¶	 23,	

913	A.2d	608.	

       [¶40]		The	court’s	reading	of	the	settlement	agreement	implies	a	comma	

between	 the	 words	 “cohabit”	 and	 “for,”	 illustrated	 in	 the	 following:	 McLeod	

“shall	pay	to	[Brochu],	for	her	support,	the	sum	of	$160	per	month	during	the	

joint	 lives	 of	 the	 parties,	 and	 so	 long	 as	 [Brochu]	 does	 not	 remarry	 or	

cohabit[,]	 for	 a	 maximum	 of	 eighteen	 months	 from	 the	 date	 of	 this	

Agreement.”	 	 Without	 this	 comma,	 there	 is	 ambiguity	 as	 to	 the	 term	 of	 the	

award,	 and	 the	 court	 therefore	 properly	 looked	 to	 the	 fact	 that	 Brochu	 and	

McLeod’s	marriage	lasted	seven	years	to	inform	its	interpretation.6		See	id.	

       [¶41]	 	 It	 is	 quite	 unlikely	 that	 after	 a	 relatively	 short	 marriage	 the	

parties	 contemplated	 a	 lifetime	 spousal	 support	 award.	 	 The	 court	 did	 not	

clearly	err	in	interpreting	the	settlement	agreement	as	establishing	a	spousal	

support	 award	 that	 was	 limited	 to	 an	 eighteen-month	 period	 upon	 the	

conditions	that	Brochu	neither	remarry	nor	cohabitate	during	that	time.	


   6		Notwithstanding	a	settlement	agreement,	the	current	spousal	support	guidelines	(which	were	

not	in	effect	at	the	time	of	the	settlement	agreement	and	divorce	judgment	in	this	matter)	provide	
that	a	rebuttable	presumption	exists	against	the	award	of	general	spousal	support	if	the	marriage	
lasted	less	than	ten	years.		See	19-A	M.R.S.	§	951-A(2)(A)(1).	
                                                                                    21	

                                         III.		CONCLUSION	

         [¶42]		Although	the	court	did	not	err	in	determining	that	the	provisions	

of	 the	 settlement	 agreement,	 as	 incorporated	 in	 the	 divorce	 judgment,	 limit	

Brochu	 to	 a	 maximum	 of	 eighteen	 months	 of	 spousal	 support,	 we	 vacate	 the	

order	of	dismissal	to	the	extent	that	the	court’s	conclusions	are	founded	upon	

the	application	of	the	doctrine	of	laches.		On	remand,	the	court	may	conduct	

further	 hearings,	 or	 rehearings,	 as	 it	 may	 deem	 appropriate,	 to	 consider	 the	

issues	 of	 support	 arrearages,	 interest,	 and	 the	 defense	 of	 laches	 consistent	

with	our	decision	today.	

	        The	entry	is:	

                            Order	 of	 dismissal	 vacated.	 	 Remanded	 to	 the	
                            District	 Court	 for	 further	 proceedings	
                            consistent	with	this	decision.	
	
	    	     	      	      	     	
	
On	the	briefs	and	at	oral	argument:	
	
     Joe	 Lewis,	 Esq.,	 Port	 City	 Legal,	 Portland,	 for	 appellant	
     Catherine	E.	Brochu	
     	
     Brett	 N.	 Gabor,	 Esq.,	 Hallett,	 Zerillo	 &	 Whipple	 P.A.,	
     Portland,	for	appellee	Richard	A.	McLeod	
	
	
	
Portland	District	Court	docket	number	1056/78-79	
FOR	CLERK	REFERENCE	ONLY